Citation Nr: 0916083	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to an increased (compensable) initial rating 
for a scar from excision of a melanoma from the mid-back, 
prior to September 8, 2008, and a staged rating in excess of 
10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
November 2002.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By rating action 
entered in September 2008, the RO in Seattle, Washington, 
increased the initial rating assigned for the veteran's scar 
from excision of a melanoma from his mid-back from 0 percent 
to 10 percent, effective from September 8, 2008.  This was 
followed by the AMC's issuance of a supplemental statement of 
the case in November 2008 solely as to the matter of whether 
an initial compensable rating is warranted for the veteran's 
mid-back scar prior to September 8, 2008.  The case has since 
been returned to the Board for further review.  

This case is REMANDED to the RO via the AMC.  VA will advise 
the Veteran in writing if further action on his part is 
required.  


REMAND

By its remand, the Board directed the AMC to afford the 
Veteran a VA audiological examination in order to ascertain 
whether he had hearing loss of either ear meeting the 
criteria of 38 C.F.R. § 3.385 (2008), and, if so, a medical 
opinion was to be obtained as to whether it was at least as 
likely as not that the veteran's hearing loss had its onset 
in service or was otherwise related to in-service acoustic 
trauma encountered as a musician in an Air Force band.  Such 
examination was conducted by a VA audiologist in September 
2008 who concluded that the veteran's hearing was normal in 
both ears and thus offered no nexus opinion.  The Board's 
review of the audiometric data obtained in September 2008, 
nevertheless demonstrates hearing loss of the right ear, as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385, 
based on the findings obtained on speech recognition testing.  
Specifically, as pointed out be the Veteran's representative 
in written argument submitted to the Board in April 2005, the 
speech discrimination for the right ear was recorded as 92 
percent, which meets the definition of hearing loss.  Id.   
Remand is thus required in order to obtain a medical opinion 
as to whether there is a nexus between the veteran's hearing 
loss of the right ear and his period of military service 
(i.e. exposure to excessive noise while on active duty).  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order).  

With specific reference to the claim of service connection 
for hearing loss of the left ear, it is noted that, despite 
the fact that one of many in-service audiometric tests 
identified findings consistent with 38 C.F.R. § 3.385, 
audiological testing in September 2008 failed to denote the 
presence of hearing loss of the left ear for VA purposes, nor 
did any other audiometric test undertaken since entry of the 
veteran's claim in August 2002.  See Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 211 Vet. App. 
319, 321 (2007).  Nevertheless, the AMC failed to undertake 
any additional adjudicatory action, including entry of a 
supplemental statement of the case pursuant to 38 C.F.R. 
§ 19.31 (2008), following its conduct of the additional 
development actions sought by the Board through its February 
2007 remand.  Remand is thus required for corrective action.  
Id.; 38 C.F.R. § 19.9 (2008).  

Notice, too, is taken that the Board by its February 2007 
remand noted that the only rating criteria applicable to the 
claim for initial evaluation of the veteran's scar of the 
mid-back from excision of a melanoma were those in place as 
of August 30, 2002.  See 67 Fed. Reg. 48596 (2002).  The 
Board further pointed out that the RO had set forth only a 
portion of the applicable rating criteria in its statement of 
the case of February 2004, while omitting entirely Diagnostic 
Code (DC) 7833 regarding malignant melanoma, and that there 
was little or no consideration afforded the size of the area 
affected, whether the scar was deep or superficial, whether 
the scar caused limited motion of the back, or whether the 
scar was unstable.  While DC 7813 refers one to the scar 
codes that were considered in large part, it also notes that 
a rating for malignant melonoma may be based upon impairment 
of any body function that may be present.  

The Board further notes that in its rating decision of 
November 2008, the Seattle RO rated the veteran's scar under 
the criteria in effect prior to and on and after an October 
2008 regulatory change, see 73 Fed. Reg. 54708 (2008), 
assigning a 10 percent rating as of September 8, 2008, 
apparently based on the criteria effective from October 23, 
2008.  No discussion of Diagnostic Code 7833 or the other 
matters cited in the Board's remand was therein undertaken.  
It is pertinent to note that the October 2008 amendment 
involving the rating of scars was specifically made 
applicable only for those claims filed on and after October 
23, 2008, which is not the case here.  Clarification of the 
most recent rating action and consideration of all potential 
rating criteria are thus in order and remand is required to 
facilitate such clarification and consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.  

2.  Obtain clarification with respect to 
the rating action entered by the Seattle 
RO in November 2008, which appears to 
grant an initial rating of 10 percent for 
a scar from excision of a melanoma of the 
mid-back, effective from September 8, 
2008, based on criteria which became 
effective October 23, 2008, and are 
applicable only to claims for increase 
filed on or after October 23, 2008.  

3.  Return the report of a VA 
audiological examination of the Veteran 
conducted at the Edward Hines Jr. 
Hospital by M. Wood, Au D., on September 
8, 2008, for the preparation of an 
addendum to her earlier report.  The 
purpose of such addendum is to obtain a 
medical opinion as to the existence of a 
nexus, if any, between the veteran's 
hearing loss of the right ear and his 
period of military service.  The claims 
folder should be provided to the Dr. Wood 
or her designee for use in the study of 
this case and the examination report 
should reflect whether in fact the claims 
folder was received and reviewed.  Dr. 
Wood or her designee must be informed 
that the September 8, 2008 audiological 
examination did show hearing loss of the 
right ear as defined by the VA, thereby 
necessitating a nexus opinion.  If Dr. 
Wood is unavailable, or in the event that 
she wishes to further examine the 
Veteran, the Veteran should be accorded 
an additional VA audiology examination 
for evaluation of the nature and etiology 
of his hearing loss of the right ear.  

Ultimately, Dr. Wood or her designee is 
asked to furnish a medical opinion as to 
the following:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
hearing loss of the right ear 
had its onset in service or is 
otherwise related to his period 
of service from October 1982 to 
November 2002 or any incident 
thereof, inclusive of acoustic 
trauma?  The approximate date 
of onset of such disorder 
should be set forth.  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

4.  Lastly, the veteran's claims for 
service connection for hearing loss of 
each ear and for an initial or staged 
compensable rating for a scar from 
excision of a melanoma from the mid-back 
prior to September 8, 2008, and to a 
staged rating in excess of 10 percent 
thereafter, should be readjudicated, 
based on all of the evidence presented, 
including that received since the 
statement of the case was issued in 
February 2004, and all governing legal 
criteria, to include Diagnostic Codes 
7833, 7801, 7802, 7803, 7804, and 7805.  
The AMC/RO is advised that the rating 
criteria for the rating of scars were 
changed as of October 23, 2008, but only 
as to claims filed on or after that date.  
See 73 Fed. Reg. 54708 (2008).  If any 
benefit sought on appeal continues to be 
denied or not granted to the Veteran's 
satisfaction, the Veteran and his 
representative are to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  





 Department of Veterans Affairs


